 SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATEDPUB.619and Armitage,respectively,"Well, we have been a little too lenient with them"; "Wewill have to see him some night,"constituted a threat and were violative of Section8(b)(1)(A) of the Act.Affonso, an International organizer of Respondent,had several conversationswith employee Maria Baptista.Baptista did not speak English,being a recent arrivalfrom the Azores Islands.Affonso spoke to her in Portuguese and sought to con-vince her of the advantages of joining the Union.On May 6, the inception of thestrike,Affonso spoke to Baptista at considerable length near the entrance of theplant.The theme of Affonso's conversation was that Baptista should not go in towork.According to the credited testimony of Baptista,Affonso told her at onepoint that the Union was very powerful,that it had very good attorneys and thatif Baptista refused to cooperate, they could deport her. It is found that the threatof deportation was violative of Section 8(b) (1) (A)of the Act.Margaret Bevins was an International organizer of the Union.She had severalconversations with employee Alice White about the advantages of joining the Union.About a week after the commencement of the strike Bevins came to the home ofWhite.The conversation concerned itself with White's attitude toward the Unionand whether or not White should work during the strike.Bevins asked White ifshe was going in to work the next day and White said she would think about it.As the conversation ended, Bevins said to White, according to White's testimony,"You better not go in if you know what is good for you."Bevins denied that shemade such a statement.The record shows that Bevins was a persistent advocateof the union cause and there is considerable testimony regarding her efforts towardemployees along such lines.However, it was the Trial Examiner'sopinion thatBevins' technique fell short of threats and after a careful consideration of thewitnesses and their testimony the denial of Bevins is credited.8Dismissal of thisallegation is recommended.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the business operations of Twin-Kee described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving foundthatRespondent has engaged in certain unfair labor practices, itwill berecommendedthatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact and conclusions,and upon theentire recordin the case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Throughthreats, asfoundin sectionIII, above,Respondent has restrained andcoerced employees in the exerciseof rightsguaranteed in Section7 of the Act andhas therebyengaged in unfair labor practiceswithinthemeaning of Section8(b)(1)(A) of the Act.2.The aforesaidunfair labor practices affect commercewithinthe meaning ofSection2(6) and (7) of the Act.[Recommendations omitted from publication.]8 On cross-examinationWhite said that Bevins made the aforedescribed statement,"Something to that effect. . . .San AntonioLightDivision,Hearst Consolidated Publications,Inc.andWilliam D. Pearson.Case No. 23-CA-992.Febru-ary 21, 1961DECISION AND ORDEROn September 26, 1960, Trial Examiner William J. Brown issuedhis Intermediate Report in the above-entitled proceeding, finding that130 NLRB No. 83. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed,as set forth in the copy of the Intermediate Report attached hereto.Thereafter the Respondent and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersFanning and Kimball].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following corrections' and additions.We agree with the Trial Examiner that the route dealers are em-ployees and not independent contractors; 2 that the Association wasan existing, albeit inactive, labor organization; and that the Respond-ent discharged Pearson for cause and not because he was engaged inunion or concerted activity.At the hearing, witnesses for the Respondent testified that Pearsonwas discharged because he interrupted a weekly promotional meeting,the bank returned his January newspaper-payment check marked"insufficient hinds," and, as stated by Tilson, the Respondent's circu-lation manager, he was destroying the effectiveness of the route-dealerorganization by his "rabble rousing."While it appears that otherdealers had paid their accounts with checks which were returned, andhad been warned but not discharged, it is clear that the Respondentconsiders the weekly promotional meetings to be extremely important,and the promotion manager, who has only 10 minutes in each of aseries of such meetings to review the promotion activities for the com-ing week, is intolerant of interruptions.Another route dealer hadbeen previously discharged for inattentive conduct at such a meeting.Moreover, 5 months prior to his discharge, Pearson's contract hadbeen terminated for similar conduct, but the termination was re-scinded upon his assurances that such misconduct would not recur.Tilson had used the term "rabble rousing" previously to describePearson's conduct in taking a proposed route-dealer contract out ofthe office for the purpose of comparing it with a similar contract in'We do not adopt the following findings,which are not fully supported in the record,but which do not affect the Trial Examiner's conclusions nor our concurrence therein:that the Charging Party did not enter an appearance; that Trainer vacated his office aspresident of the Association upon his promotion to zone supervisor ; that Pearsonassumedthe office of president;that the Association was reactivated from its dormancy in January1960; and that theonlyreason given Pearson for his discharge was the cryptic remark,"You know what it is for."s SeeBuffalo Courser-Express,Inc.,129 NLRB 932. SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATED PUB.621another city.The General Counsel argues that these references to"rabble rousing" used during the two periods when Pearson was en-gaged in organizing activities, and the fact that on the day of Pear-son's discharge, a supervisor questioned two route dealers aboutassociation or union activity, indicate that Pearson's discharge wasmotivated by his concerted activity.While both of Tilson's remarksabout "rabble rousing" were made at times when Pearson was engagedin organizing the route dealers, it is not established that they hadreference to his organizing activities, nor even that the Respondenthad knowledge thereof.Moreover, it appears that the supervisors'questions of the two route dealers about association or union activityon the day of Pearson's discharge occurred after the discharge, andafter Pearson had made reference to the Association.From the en-tire record, we find that the General Counsel has not sustained theburden of proving that Pearson was terminated because of his unionor concerted activity.We therefore find that this discharge, the onlyunfair labor practice alleged in the complaint, was not violative ofSection 8(a) (3) and (1) of the Act.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case began with a charge and an amended charge of unfair labor practicefiled byWilliam D. Pearson, an individual, hereinafter sometimes referred to as"Pearson" or the "Charging Party."Thereafter the General Counsel caused thecomplaint herein to be issued on April 7, 1960, by the Regional Director.The complaint alleged, in addition to jurisdictional facts, that San Antonio LightIndependent Newspaper Dealers Association, hereinafter called the Association,was a labor organization and that San Antonio Light Division, Hearst ConsolidatedPublications, Inc., hereinafter called the Respondent, discharged Pearson on or aboutMarch 2, 1960, because Pearson joined or assisted the Association or engaged inother concerted activities for the purpose of collective bargaining or other mutual aidor protection, Respondent thereby engaging in unfair practices within themeaningof Section 8 (a) (3) and (1) of the Act.As amended, pursuant to leave granted byTrial Examiner at the hearing, Respondent's answer admits the allegations of facton the basis of which the General Counsel contends that legal and discretionaryjurisdiction exists, and denies both that the Association is a labor organization withinSection 2(5) of the Act and that it discharged Pearson and refused to reinstate himas anemployee or committed any unfair labor practice in connection therewith.On the complaint and answer a hearing was held at San Antonio, Texas, on June1, 2, 3, 4, and 6, 1960, before the Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondent, by their attorneys, partici-pated in the hearing; the Charging Party did not enter an appearance.Upon receipt of the transcript counsel for the Respondent called to the attentionof the Trial Examiner and the General Counsel theomissionfrom the transcript ofa portion of the testimony of a witness called by the Respondent, Baylor Randle.Subsequently counsel for the Respondent submitted a written stipulation covering theomitted testimony and jointly executed by himself and the General Counsel with therequest that it be made part of the record. By order dated July 18, 1960, and servedupon all parties, including the Charging Party, the Trial Examiner accepted the stipu-lation as part of the record in this proceeding.Thereafter, briefs were receivedfrom the General Counsel and the Respondent which have been helpful to and fullyconsidered by the Trial Examiner.At the conclusion of the hearing the TrialExaminer reserved ruling on Respondent's motion to dismiss the complaint.Thatmotion is disposed of in accordance with the findings and conclusions hereinafter setforth. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record herein, and from my observation of the witnesses, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, hereinafter sometimes called the Light, publishes the San AntonioLight, a newspaper of daily evening and Sunday circulation in San Antonio, Texas.The complaint alleges and the answer admits that during the 12-month period pre-ceding the complaint, Respondent derived gross revenues in excess of $200,000 in thecourse of its business.The complaint further alleges and the answer admits thatRespondent holds membership in or subscribes to interstate news services and in-cludes in its publication nationally syndicated columns, comic strips, and specialfeatures.It was stipulated at the hearing that Respondent's audit bureau of circula-tion figures for the year ending September 30, 1959, show total sales of newspapersoutside the State of Texas in the amount of $10,345.56 based on an average sale of347 daily and 651 Sunday papers, this out of a total paid daily circulation of 107,346and Sunday circulation of 129,292 papers.On the basis of the pleadings and evi-dence, I find that Respondent is engaged in commerce within the meaning of the Actand that assertion of jurisdiction is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe Association, alleged in the complaint to be a labor organization, is the subjectof dispute as to its status. It clearly existed at one time as an organization of theLight's dealers and on at least one occasion engaged in an attempt at collective bar-gaining with Respondent.Respondent contends, however, that the dealers who,constituted its membership were at all material times independent contractors, notemployees of the Light, and further that the Association has been defunct since some-time in the late spring or early summer of 1958. On the basis of subsidiary findingsmore fully explicated below, I find and conclude that the Association is and has beenat all material times a labor organization within the meaning of Section 2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges a violation of Section 8(a)(3).Respondent contends that:(1) Pearson was an independent contractor, not an employee; (2) the Associationwas not at any material time a labor organization; and (3) Pearson's contract wasnot terminated on account of activities on behalf of the Association or for otherconcerted activities looking to the mutual aid and protection of Pearson and hisfellow dealers.The issues are essentually factual and accordingly the evidence israther fully set out below.A. Respondent's organization and operationsSan Antonio is 1 of only 12 cities in the United States having 3 or more majornewspapers.As appears from the testimony of the Light's publisher, Bernard Hor-ner, the Light, a few short years ago ran a poor second circulationwise among thethree San Antonio newspapers and was almost in third place.At present it notonly leads but its circulation almost exceeds the total circulation of its two competi-tors.Circulation is vital to a newspaper not only because of revenue from sales ofthe paper but also because it determines advertising rates and sales of advertisingspace.The circulation business is highly competitive among San Antonio's news-papers.Furthermore, San Antonio, with its large number of military personnel,presents a circulation problem nonexistent in other major cities due to the frequenttransfer of military personnel and the consequent recurring cancellations of theirsubscriptions.Itwas, according to Homer's testimony, in order to stimulate circulation growththat effective February 1, 1955, the Respondent, after having made a study of theproblem and its handling by other newspapers, established a major change in itscirculation department whereby the practice of having district managers, salariedemployees with responsibility for circulation in designated districts throughout thecity,was terminated.As a substitute for the manager arrangement Respondentinaugurated the practice of leasing to persons designated as "route dealers" specifieddistricts within the city of San Antonio and its suburbs within which the route dealerwould effectuate the distribution of the Light.Some (the record does not indicate how many) of the former district managersentered into such contracts as route dealers.On April 1, 1957, the Charging Partyexecuted a contract as route dealer for the district known as district 2600.On. SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATED PUB.623March 1, 1958,he executed a new, revised,agreement of lease which was in effectup until its termination by the action complained of herein.Respondent's circulation department is headedby C. S. Tilson,circulationman-ager,whose responsibilities include home delivery as well as street and mail sales.Directly under Tilson,as head of the home delivery operation,isS.Grady Rees.Also reporting to Tilson isWoodrow Curd,circulationpromotionmanager, who isengaged in circulation promotion by advertisingto the publicand by creating incen-tive programs for carriers and dealers.Home deliveryof the Lightwithin the city and its suburbs is effectuated by some800 or more carrier boys, the term"boys" being somewhat of a misnomer inasmuchas some adults and females perform this function.The carrier boyspurchase theirpapers from the route dealer and sell them to the home subcriberat thepublishedprice.Each dealer contractswithabout 30 carriers.UnderRees are four zone supervisors,salaried Light employees,who act as liaisonbetween the Light management and the route dealers.Three supervise among themthe 26 citydealerships,and the 4th zone supervisor has responsibility for the 10rural dealerships.As indicated above the combination of the large number of military personnel inSan Antonio and competition with other newspapers for home subscribers requirescontinued emphasis on procuring new subscriptions.As a consequence,in additionto the advertising and stimulation programs managed byCurd, the Lightengageson a commission basis solicitors,Chase and Mansfield by name, who are continu-ously engaged in a citywide home selling campaign.The Lightfurther pays a bonusof 50 cents per new subscription directly to a carrier.It also maintains what isknown as the merit club in which all home delivery carriers under 16 years of ageparticipate.The merit club provides a bimonthly dinner for carriers whose per-formance both with respect to subscriptions and general attitude entitles them thereto,those having superior performance as calculated on a point basis receiving cash andother awards at the dinners.B. The Association,itshistory and relations with Respondent11Sometime prior to March 1, 1958, theLighthad under consideration the matterof a revision of the standard agreement entered into with its route dealers.A copyof the proposed revision was secured by some of the dealers.Also at this same timethe Light switched over from a practice of dropping the bundles of papers for thedealer's district already bound with wire and tagged with route numbers to a policyof bulk deliverywhich meant some additional work and time for the dealer.MarvinHolley, then a district dealer on district 2100, appears to have taken the lead towardorganization of the dealers for mutual aid by writing a letter to an Internationallabor organization inWashington requesting information as to the procedure toorganize the dealers into a union.Holley also discussed organization with a numberof other dealers including Pearson,the ChargingParty.As a consequence of advicereceived as a result of Holley's letter to Washington,Pearson telephoned one Grahamin FortWorth,an officialof the AFL-CIO's regional office.Pursuant to Graham'ssuggestion that they contact a labor union already recognized by theLight,Woods, adistrict dealer on Route 2500, communicated with the Printing Pressmenand Assist-ants'Unionof North America.That union,however, declined to admit the dealersinto full membership.Thereafter District Dealer Eugene "Mike"Trainer suggested that considerationbe given to the formation of an unaffiliated association similar to one in existenceamong dealers of the Houston Chronicle.The group decided to form an associationof such a nature and Trainer and Pearson went to Houston for information in thatregard.In connection with the trip to Houston and the discussion with representatives ofthe Houston Association,Trainer and Pearson sought and obtained information asto the cost of hauling papers under an independent dealership as well as informationon the organization and operation of the Houston Association.Upon their returnfrom Houston or within a day or so thereafter,in the course of a conference in hisoffice,Tilson informed Pearson that he resented Pearson's action in taking theproposed agreement to Houston saying further that Pearson was a "rabble-rouser"stirring up the men in derogation of the good policy built up by Tilson.Shortly afterthe trip to Houston,the interested dealers decided.inasmuch as theirmembership had reached 14, constituting a majority of the city dealerships,to organ-ize formally.As a consequence,an organizational meeting of the Association washeld February 10, 1958,atwhich bylaws were adopted and officers elected.Theofficers included Trainer as president and Pearson as vice president.An attorney,JuliusGrossenbacher,was retained to advise the Association withrespect to its bylaws.He further advised that the four elected officers call on Tilson, '624DECISIONSOF NATIONAL LABOR RELATIONS BOARDas representatives of the group, to discuss the dealers' grievances.Thereafter thefour officers met with Tilson but he declined to recognize them in any capacity otherthan as four individuals. In that capacity he discussed the various grievances theypresented and took them under consideration.Thereafter, when the amended con-tract was prepared, it did incorporate one of the suggestions presented by the Asso-ciation officers.The Association continued to have meetings through the spring of 1958 on aformal basis.Apparently some informal meetings continued as late as the summerof 1959.The Association then became relatively inactive but it never formally dissolved.In September 1959, Trainer became a zone supervisor and as such ineligible formembership or office in the Association.As a consequence Pearson became presi-dent by virtue of the bylaw provisions.As of the date of the hearing the Associationhad on depositin a SanAntonio bank the amount of $71.27.No-check had beendrawn on that account during the 2 years immediately preceding the date of thehearing.The record indicates that in January 1960, the Association was reactivated fromitsdormancy. It was discussed among employees as an existing entity and an out-side professional organizer was consulted in the name of the Association.Theorganizer,Marvin Johnson, advised the dealers to secure data concerning the em-ployment nature of their relationship with the Light.C. The status of the route dealersThe issue herein as to the status of route dealers was fully litigated by the partiesand their briefs on the issue reflect penetrating analysis and forceful argumentationon both sides.The issue is not easy.As the Supreme Court has indicated inN.L.R B. v. Hearst Publications, Inc.,322 U.S. 111, each case must turn upon itsparticular facts.The conclusion is to depend upon the balance to be struck fromthe myriad facets of each particular relationship.There are two major elements tobe regarded: (1) the extent to which the relationship is entrepreneurial in nature,and (2) the allocation of the right of control as to the methods by which the work isto be performed.In the instant case the persistence and acumen of counsel on both sides haveresulted in a wealth oftestimonialand documentary evidence produced in supportof the respective contentions on this issue.The issue is to be determined by weigh-ing all the separate items and finding where the balance lies.The fact that thecompensation of the independent dealers is determined by offsetting of the spreadbetween their purchase and selling prices against their own operating costs is notin itself controlling. In this regard the fact that their earnings are to a considerableextent dependent on their own efforts does not in itself make their employmentstatus any different from that of piece or incentive workers or commissioned-compensated salesmen.Furthermore, neither does the mere fact that they neces-sarily retain some elements of control in connection with their performance makethem nonemployees. Likewise, although one of the classic definitions of "independ-ent contractor" contains as an element of the relationship that the actor be engagedin an independent calling as, for example, physician, attorney, architect, buildingcontractor, or the like (see 27 Am. Jur. "Independent Contractors" § 2, at p 483),ithas been made clear from decisions of the Board and the courts that this item isnot determinative in itself.Prior to February 1, 1955, the work in question was done by employees on theLight payroll known as district managers. In connection with ,the changeover to thenew arrangement existing district managers were tendered contracts which wereexecuted prior to February 1, 1955, but became effective on that date.The formatof the 1955 agreement, there being occasional variations in nonsignificant detailsas among different dealers, is in evidence as General Counsel's Exhibit No 3.The1955 agreement was the one in effect when Pearson entered into his relationship withthe Light on April 1, 1957.Generally the agreement provided for the lease to the dealer of the privilege ofacting in that capacity in distributing the Light in a designated district as shownupon a chart maintained at the Light office (and as it might he changed from timeto time upon the chart).The parties agreed upon the sale to the dealer of dailyand Sunday papers at the wholesale rate agreed to as indicated by an attachment tothe agreement (with the provision that it, too, might be fixed from time to time bythe Company)The parties agreed to buy and sell a number of copies equal to theneeds of the independent carriers within the dealer's district.The dealer agreed tosell to the carriers at the subwholesale price fixed from time to time by the Light.The agreement further called for the dealer to accept the delivery of papers at SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATED PUB.625places and times designated by the Light, prohibited the insertion of extraneous ma-terial except with the Light's permission, and called for the dealer to maintain anaccurate current list of subscribers and of carriers within his district, such list to beavailable for inspection by the Company at all reasonable times.The agreementcontained the dealers' representation that he had and would continue to have soleand exclusive control over his activities and that he would be the sole contractingparty with the independent carriers within his district.The dealer further agreedto devote his energies and those of his contractors to the performance of the agree-ment, and convenanted not to engage in the delivery of any other daily or Sundaypaper nor to transfer or attempt to transfer his rights under the agreement.Theagreement was terminable either party on 30 days' prior written notice and termina-ble by the Company with or without notice upon breach thereof by the dealer.The form of home delivery dealers' agreement in use on and after March 1, 1958,and executed on that date by Pearson, differed from the earlier form in several re-spects.A provision was added to the effect that any change in the district should beby written agreement between the parties. It was also provided in the amendedagreement that a change in the wholesale rate could be effected from time to timeby the Light but only upon 30 days' notice. The former provision to the effect thatresale by the dealer to independent carriers should be at the subwholesale price fixedby the Company was changed to read merely that resale should be at subwholesaleprices.Finally, the provision defining the relationship of the parties was changed inthe 1958 format to specifically assert that the relationship between the parties is thatof contractor and independent contractor and that neither party should represent itto be an employment relationship.It is clear that before the adoption of these agreements the relationship was oneof employment.The district managers were on the Company's payroll and assuch subject to regular employment deductions for social security and withholdingof income taxes.They participated in employee programs and benefits such as vaca-tion and hospitalization plans, workmens compensation, and group life insurance.They received a car allowance.They checked in at the beginning and end of theirworkday, their time was subject to the control of the Company and records thereofwere kept.They had occasional assistance from Light paid employees.The Lightperformed the job of determining the number of papers needed on the district, andcontracted with and billed the carriers.Also prior to but not after the change, theLight arganged for a substitute when necessary due to illness, vacation, or time offfor other reasons.After 1955 none of the foregoing indicia of an employment rela-tionship remained.Essentially the General Counsel's case supporting his contention that the relation-ship is still one of employment consists of numerous evidentiary items tending to leadto the following conclusions:1.That the Respondent directs and controls the dealers as to the manner andmeans by which they perform their duties under the agreement to such a substantialextent as to negate independence on the part of the dealers.2.That Respondent's control over the opportunities for profit substantially nega-tives any entrepreneurial aspect of the relationship.As stated above the point of contact or liason between the Light and the dealers isthe zone supervisor.As salaried employees of the Light having responsibility forhome delivery within a specified zone, each zone supervisor has, in the case of a cityzone, 8 or 9 dealers under his jurisdiction and in the case of the rural zone, 10dealers.The zone supervisor frequently appears on the dealer's district and observeshim in the performance of his functions.The zone supervisor checks the districtdealer particularly for the manner in which the dealer encourages the carrier boysin the solicitation of new subscriptions.On occasion and as necessary the zonesupervisor may actually intervene in a dealer's meeting with his carriers where hefeels it necessary to advance the interest of the Light in securing new subscriptionsthrough the solicitation efforts of the carrier boys.In furtherance of his responsibilities to advance the Light's interest in his zone,each zone supervisor conducts a regular Monday morning meeting.There is aconflict in the testimony which I find unnecessary to resolve, as to the mandatorycharacter of attendance at these Monday meetings.There is evidence that the deal-ers are expected and encouraged by the Light to attend the meetings and in fact mostdo attend.The evidence indicates that at least some dealers feel it a condition oftermination in the event they fail to attend two or more meetings consecutively.Azone supervisor has been, in at least one instance, directed to correct nonattendanceof an individual dealer, and on this occasion, Rees went further and himself com-municated with the dealer.On the other hand, as Respondent has quite clearly597254-61-vol. 1311--41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrought out,there is no known instance of a dealer terminated for failure to attenda Monday meeting.The Monday meetings usually last an hour or so and are held at the offices of theLight, each zone supervisor conducting his own group meeting.Under the leader-ship of the zone supervisor there is a discussion of the way in which the dealers as agroup and as individuals are performing with respect to such matters as securing newsubscriptions,maintaining circulation generally, and handling complaints.The zonesupervisors generally are experienced in these matters and give advice to the dealers.There is frequent discussion among dealers and exchange of advice among them-selves.On this aspect of the case Respondent has clearly demonstrated that there isno recorded instance of a discharge or termination of a dealer for refusal either on asingle occasion or repeatedly to follow the advice given at the Monday meetings.Curd attends each supervisors'Monday meeting and in the limited time availableto him explains the current promotion and attempts to kindle enthusiasm for it.General Counsel'switness,John Blackman,a district dealer at present but for-merly a zone supervisor,identifiedGeneral Counsel'sExhibit No. 27, a two-pagereport form labeled"Supervisors'Work Sheet," as a form used by zone supervisors inreporting on their observations made on periodic visits with the district dealers. Itcalls for detailed information to be furnished the Light'smanagement as to the wayin which the dealer is operating his district both respecting delivery and solicitationas well as recordkeeping.Concerning this exhibit,Respondent developed by cross-examination of Blackman and through the testimony of Grady Rees that it was inuse for only a short period of time before falling into disuse.Blackman stated thathe did not turn any reports in on this form and does not know of others who did.The form was devised by Tilson,Curd,and Rees and run off by the Light for use ofthe supervisors.Concerning the relationship of the route dealers with the independent carriers whothrow the routes within their districts,it is clear that the Light requires that thedealers contract with the carrier boys on the basis of a standard form in evidenceas General Counsel'sExhibit No. 15.Furthermore the procedure by which carriersare bonded for the protection of the dealer and insured against accident are pre-scribed by the Light and universally followed by the dealers.Ordinarily the district dealer recruits new carriers when necessary on his ownsources of information usually obtained from other boys already under contract tohim.New carriers are occasionally recruited from other sources including adver-tisements in the paper.There are at least two instances reported in the record inwhich the Light interceded to prevent the dealer from discharging carrier boys foundto be undesirable by the dealer.With respect to the actual management of the district and the carrier routes therein,there are several items of control exerted by the Light.For example, it is a standardrequirement that the dealer be available between the hours of 5 and 8 p.m. dailyand up until 7 a.m. on Sunday for the purpose of receiving information concerningcomplaints,usually complaints of nondelivery.The Light frowns on the practiceof having a person other than the dealer be the recipient of such telephonic informa-tion as to complaints.The importance of the Light's frown in this and other regardsismeasured by the 30-day cancellation power in the agreement.The size of thecarrier route is also of concern to the Light and periodic reports are required ofroutes exceeding 100 subscribers.The district dealer turns in daily a drawsheet whereby he informs the Light of thenumber of papers to be delivered him for the following day.A form is furnishedfor this purpose and additions to the previous draw are to be accounted for by leaveslips, deletions by cut slips.The dealer is apparently free to designate the way inwhich the paper shall be delivered to him-either all at one drop in bulk or at fouror five drops throughout his district.There are,however, instances in which theLight has insisted that the dealer count out the papers to each carrier boy ratherthan leaving them at a drop for the several carrier boys to count out among them-selves.It appears to be the policy of the Light to encourage the maximum number ofcarrier boys with, if necessary a reduction in size of the individual carrier route.When no carrier has contracted for a particular route it is referred to as a "down"route; when a route is thrown by a carrier boy who is also throwing another routethey are referred to as "double"routes.The Light frowns on down and doubleroutes and Pearson testified without contradiction that at one time when he haddoubled routes to make the income attractive enough for an adult carrier, Rees sentthe zone supervisor out to observe and report on the matter,finally acquiescing inPearson's arrangement only on a temporary basis.During the short time GeneralCounsel's Exhibit No. 27 was in use reports on down and double routes were re- SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATED PUB.627quired on that form.The evidence indicates further, that independently of the useor disuse of General Counsel's Exhibit No. 27, dealers are called upon periodicallyto report on the numbers of down and double routes.At the heart of the present case lies the vigorous policy of the Light with respectto new subscriptions.Pursuant to that policy the zone supervisors assign quotasto the district dealers.These quotas represent a certain specified number of newsubscriptions required to be secured for the particular month.Each district dealeris informed or reminded at the Monday meetings of his quota for the month andof the way in which he is performing to meet that quota.When the dealer appearsto be failing to meet his quota he is given pointed written memoranda of reminderfrom his zone supervisor.Examples are General Counsel's Exhibits Nos. 30 and 31.Contests are maintained whereby the dealers secure prizes, generally in the natureof trips to foreign countries or distant resorts, but sometimes in the form of a cashprize known as a bonus or override.There appears to be some variety in the treatment of dealers for failure to maketheir quotas.Pearson himself performed quite well with respect to his quota andwas the winner of several trips and overrides.Herbert Mann, a route dealer forapproximately 5 years, testified that he was informed by Grady Rees that he wouldhave to make his quota each week for 3 weeks or lose his district.Grady Rees whotestified at some length about aspects of his relationship with Mann did not denythis statement attributed to him by Mann, though Rees did testify that he knew ofno dealer acually terminated for failure to meet his quota.I am convinced on this record that the strength of the Light's concern for sub-scription promotion is matched by the Light's determination to retain substantialcontrol of the manner and means by which such promotion is effected.An outstand-ing example is that testified to by former dealer Davis whose proposal of a methodto increase solicitation was rejected by Rees on the ground that the Light favoreda different method.The undoubted fact that there are some, indeed many, respectsin which the dealers are free to determine on methods of their own does not detractfrom the conclusion to be drawn from this record that the Light in truth retains sucha substantial right of control as to make the relation one of employment.One of the elements to be considered in determining the status of the route dealersis the extent to which their operations are so entrepreneurial in nature as in effectto make them the masters of their own income. In this regard, it appears that thedealer purchases newspapers sufficient for the carriers in his district on the basis of awholesale rate.Both the 1957 and the 1958 agreements refer to the wholesale rate"as set forth in an attached rider."Neither of the agreements in evidence had therider attached and the record does not otherwise contain information as to the whole-sale rate nor any conclusive indication as to the extent of variation, if any, fromdealer to dealer. It does clearly appear that the price at which the dealers sell tothe carriers is almost uniformly 3.3 cents per daily and 12.5 and 10 cents per Sundaycopy for four and five Sunday months, respectively.The recordindicatesthat thesefigures charged the carriers may be regarded as maxima and that occasionally, tosubsidize a particularly difficult route or situation, the dealer sometimes charges thecarrier less than the prescribed figure.Although Circulation Manager Tilson testified that the route dealer has the soleright to determine what customers he shall make delivery to within his leased area,he conceded that the dealer would not have the right to refuse to serve a customerready, willing and able to be a subscriber.Furthermore, Pearson testified withoutcontradiction that sometime during 1958, over his strenuous objection, a wholerouteful of new subscribers were added to his district.Pearson, at that time, toldReesthat the new area assigned to him was so unprofitable that he would wanta new rate covering it, but Tilson ruled that the only way to get more moneywould be to go out and get more subscribers. It also appears that Manuel Villa-longin had his contract as a route dealer terminated because of his refusal to acceptas new subscribers some 60 customers with whom he had previous experience as"dead beats."There are absolute prohibitions both in the agreement with the routedealer and in the operating policies of the Light against the route dealers engagingin any competitive operation.For example, the agreement itself contains a flatprohibition against stamping legends on copies of the Light or inserting circularswith the paper for delivery.Although it is clear that the dealers do not check in at the start or conclusion oftheir workday or otherwise account for their time yet there are instances wheredealers have been told to spend more time on their districts and, if necessary, toabandon other enterprises as a condition of continuation of their agreement.ThusRoute Dealer Weise was told to get rid of his icehouse which was taking so muchtime it interfered with the effective performance of his functions as a route dealer. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd Route Dealer Holley was informed that to perform his functions properly heshouldnot continue to maintain a cattle spread he was operating some 40 milesoutside of San Antonio.The Act has always related to "employees." The fact that independent contractorswere not included within the legislative coverage has been recognized by the Boardfrom its earliest days.Metro-Goldwyn-Mayer Studios et al., 7NLRB 662. Theclassic definition of "independent contractor" is that as set forth in Blacks' LawDictionary (4th ed.)as follows:One who, exercising an independent employment, contracts to do a piece ofwork according to his own methods and without being subject to the controlof his employer except as to the result of the work. .If the employee is merely subject to the control or direction of the employeras to the result to be obtained, he is an independent contractor; if he is sub-ject to the control of the employer as to the means to be employed, he is notan independent contractor.The question thus becomes, in each case, one in which the entire factual patternmust be assayed to determine whether the relationship of the parties is such thatthe putative employee is accorded the right to control the way in which the con-tracted task is to be accomplished or whether such control of methods is retainedin the hands of the other party to the contract.Clearly the mere recitation in theagreement that the relationship is that of independent contract is not controlling.Smith's Van & Transport Company, Inc. et al.,126 NLRB 1059.Following the Supreme Court's decision inN.L.R.B. v. Hearst Publications, Inc.,322 U.S. 111, the Congress amended the Act specifically to exclude from the statu-tory definition of "employee" "any individual having the status of an independentcontractor."In theHearstcase the Board had found employee status for news-boys selling on the streets at fixed spots and, in reversing the circuit court's decisionwhich refused enforcement of the Board's order, the Supreme Court indicated thataccepted legal standards governing the distinction between employees and inde-pendent contractors and developed under other fields of law should yield to theBoard's administrative judgment as to the economic realities in the light of thepurposes and policies of the Act.The legislative history of the 1947 amendment specifically excluding independentcontractors indicates the twofold intent of Congress (1) to express its disapprovalof the conclusion reached by the Board in theHearstcase and (2) to require thatthe Board apply the traditional legal concepts applicable to the distinction betweenemployees and independent contractors and that the courts see to it that the Boarddoes so. (1 Legislature History LMRA pp. 309, 536.)The 1947 amendments didnot, however, intend to alter the traditional legal concepts.N.L.R.B. v. MorrisSteinberg, et al.,182 F. 2d 850 (C.A. 5).Both Respondent and General Counsel point toUnited States v. Silk d/b/aAlbert Silk Coal Company,331 U.S. 704 as delineating the considerations applicableto the issues here.There the Court said:... degrees of control, opportunities for profit or loss, investment in facilities,permanency of relation and skill required in the claimed independent operationare important for decision.No one is controlling nor is the list complete. .. .where the arrangements leave the driver-owners so much responsibilityfor investment and management as here, they must be held to be independentcontractors.These driver-owners are small business men.They own theirown trucks.They hire their own helpers. In one instance they haul for asingle business, in the other for any customer.The distinction, though im-portant is not controlling. It is the total situation, including the risk under-taken, the control exercised, the opportunity for profit from sound manage-ment,thatmarks these driver-owners as independent contractors.331U.S.704 at pp. 716, 719.Respondent relies strongly onThe Times-Herald Printing Company,94 NLRB1785;Carter Publications, Inc.,100 NLRB 599;P.G. Publishing Company,114NLRB 60; andPiedmont Publishing Company,Case No. 11-RC-1344, issued June16, 1960 (not published in NLRB volumes). I find the instant case distinguishable.InTimes-Herald,as the Board noted, the record showed the dealers to be "virtuallyunrestricted by the Employer in the conduct of their business."Carter Publicationsnoted that in the field of procurement of new subscriptions, of substantial significancein the instant case,group meetings with dealers were only occasionally held andeven when held did not prescribe methods for solicitation not require dealer par- SAN ANTONIO LIGHT DIV., HEARST CONSOLIDATED PUB.629ticipation in subscription campaigns.InP.G.Publishing Company,the dealers'territorieswere transferable and upon sale of a territory the list of supervisors be-came the vendee dealers' property; furthermore, there did not appear to be direc-tion and control of the solicitation for new subscribers.Finally,Piedmont Publish-ing Companyalso involved a situation lacking in employer direction and controlover solicitation.In view of the limited opportunities for profit, the strict regulation of the dealers'status vis-a-vis the carriers and the substantial and detailed control exercised bythe Light over the dealers' methods of operation I find the relationship here to beone of employment.Smith's Van & Transport Company, Inc. et al.,126 NLRB1059.The fact that the dealers are shown to exercise individual judgment on manyitems such as promotions of their own for carriers and, normally,in selection andretention of carriers does not detract from the compelling force of the many in-stances whereby the Light is shown to direct the manner and means of its dealers'operations.Respondent asserts that if the dealers be found employees, a necessary corollarywould be that they are supervisors, citingHollywood Citizen-News,67 NLRB 363and 97 NLRB 428 in this respect. Analysis of those decisions reveals that thecompany itself retained the right to and in fact did exercise control over the carrierboys both as to their hire and fire and as to methods of performing their tasks,resulting in an employment relationship and consequent supervisory status for themanagers. In the instant case the evidence fails to rebut the presumption that thecarriers contract with the district dealer which purports to establish an independentcontractor relationship does just that.Ifind that Pearson was at all material times an employee of Respondent.D. Theterminationof PearsonIn the course of the regular Monday morning dealers'meeting on February 1, 1960,Curd,at the conclusion of his explanation of the new promotional program, referredto the fact that a number of dealers had merchandise prizes out on consignment andthat such prizes, if not to be given out in the dealer's own district, should be returnedthat day for use in other districts.Curd further stated that it was imperative thatthe prizes be brought in that day and if the dealers did not have them they wouldhave to go home and get them. At this stage Pearson, in furtherance of his programof getting additional information concerning elements of controlby the Lightover thedealers, asked Curd whether he could quote him on that.Curd nettled by theinquiry, told Pearson he could do anything he wanted. Shortly thereafter Curdterminated the meeting,went into Tilson's office, and stated to Tilson that it wouldbe impossible for him to participate further in promotional meetings in view ofPearson's attitude.Tilson called Rees in to discuss the situation with him and theythen and there,after considering all factors including a bill delinquency,decided toprepare a letter terminating Pearson's contract.The following morning Rees called Pearson early at his home and told him itwas important that he come down to the Light. They went together to see Tilsonand the latter handed Pearson a letter of termination.Pearson asked the reasonfor the termination and was told by Tilson that he reckoned Pearson knew thereason,namely the preceding day's interruption of the meeting.Pressed by Pearsonfor added reasons, Tilson referred to Pearson's "rabble rousing" and "country clublawyer tactics," and to his tearing down of Tilson's organization.The meeting ofthe three continued for some time with Pearson doing most of the talking and stillattempting to gain admissions from the Light personnel with respect to items ofcontrol.Rees testified that Pearson himself introduced the subject of the Associationduring the course of this meeting.The evidence indicates that one of the zone supervisors was aware at or aboutthis time of the resurgence of the Association.Rees, whose demeanor impressed meas that of a thoroughly credible witness, testified, however, that he had no knowledgeof the Association's resurgence.Further Rees testified, and in this he was corrobor-ated by Curd and Tilson, that their conversations concerning the matter of ter-minating Pearson in no way touched upon his relationship with the Association.To show knowledge by Respondent of union activities on the part of PearsonGeneral Counsel has adduced the testimony of Dealers Hammers and Warren.Each of these witnesses testified that on February 2, the day of Pearson's termination,they were asked by their zone supervisor, 0. D. Harris, whether or not they knewanything about an association or a union.This knowledge of association activitiescould well have been generated by Pearson in the course of the conversation inTilson's office following his termination.Hammers further testified that Harrismade the statement to him at that time that Hammers would be well advised to '630DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefrain from participation because what happened to some of the others mighthappen to him. I cannot attach vital significance to this cryptic statement byHarris. In view of the straightforward denial by Rees that association activities werediscussed in connection with the termination of Pearson and in the light of un-doubted good cause for the termination, I conclude that Harris was merely voicinggeneral observations of his own, not shown to be those of the Light.As was stated above in consideration of the issue as to the nature of the relation-ship between the Light and the dealers, I feel that the vigorous subscription policyof the Light is the key to both issues in this case. I see no reason to doubt the verityof the claim that the motivating reason for the discharge of Pearson was his realor fancied rudeness in the Monday meeting of February 1, 1960, considered in thelight of a prior history of similar difficulties.Pearson had earlier difficulties inmeetings with Rees, with Pearson's former Zone Supervisor Rollins, with BaylorRandle, Pearson's zone supervisor at the time of his termination, and with Curdhimself.In the course of a Monday morning meeting presided over by Zone SupervisorRandle in August 1959, Pearson used obscene language in objecting to the matterunder discussion.Thereafter within a week or so he engaged in another loudargument at Randle's desk in the Light building within hearing of other supervisorsand dealers.At that time a letter was written to Pearson terminating his relationshipas of October 1, 1959, but upon Pearson's promise to improve and apology for hispast misgivings the decision was made to revoke that termination.The importance attached by the Light to the attitude and demeanor of dealersduring the course of the regular Monday meetings with their zone supervisors is alsoillumined by the testimony of former dealer, Davis, to the effect that Grady Rees'terminated his contract as a route dealer in the fall of 1955 following a relativelymild altercation between the two concerning Davis' conduct during a Monday meet-ing in checking his ABC list with a pencil in his hand thereby failing to give full,and undivided attention to the speaker.tThe burden of proof is on the General Counsel and he must sustain the burdenof proving by a preponderance of the testimony on the record considered as a wholethat at least one of the reasons for the termination of Pearson's contract on Febru-ary 2, 1960, was Pearson's activity on behalf of the Association or his activity inassociating with others for mutual aid and protection.No reason was given Pearsonfor his termination according to the testimony other than the cryptic remark "youknow what it is for," followed by the reference to "rabble rousing."On thisrecord it is at least equally inferable that Tilson had in mind that Pearson wellknew of his prior delinquencies in this regard as that Pearson should assume thatthe Association or his concerted activities were the object of Tilson's cryptic remark.The fact that at one point in his testimony Tilson asserted that Pearson's rudenessin the February 1 and earlier meetings was the sole reason for his termination andthat at other stages in his testimony as well as in his written statement furnishedthe Board (General Counsel's Exhibit No. 5) he referred to other additional con-siderations does not impress me as of controlling significance. I do find that anydiscrepancy or variation in this regard is so slight and explainable that it adds nothingto the General Counsel's case.The fact that Pearson was terminated shortly after the renewal of his activities onbehalf of the Association is not in itself sufficient to establish impropriety in hisdischarge.Indiana Metal Products Corporation v. N.L.R.B.,202 F. 2d 613 (C.A. 7).Nor can it be said that the record as a whole establishes antiunion motivation par-ticularly in view of the absence of discrimination against the participants in the1958 concerted activities and the salutary labor policies in other branches of theLight's operations.EasternMassachusetts Street Railway Company,110NLRB1963, affd. 235 F. 2d 700 (C.A. 1), cert. denied 352 U.S. 951.I conclude and find on the basis of the record as a whole that the General Counselhas not sustained the burden of proving impropriety in Pearson's termination.Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engagedand (7) of the Act.2.The Association is a laborof the Act.3.TheRespondent hasalleged in the complaint.in commerce within the meaning of Section 2(6)organization within the meaning of Section 2(5)not violated Section 8(a)(3) and (1) of the Act as[Recommendations omitted from publication.]